                          Case 3:19-cv-01810-VAB Document 78 Filed 11/23/20 Page 1 of 1


                        UNITED STATES DISTRICT COURT                                                   Further, Plaintiff did not object (a mistake?) to defendants request for many months
                          DISTRICT OF CONNECTICUT
                                                                                                extension to comply with plaintiff’s request for production.          This was in light of

RAM D. GOPAL                                          : CIVILACTION NO:                         defendant’s counsel’s claim of medical problems and not being able to work. When
     PLAINTIFF,                                       : 3:19-CV-01810-VAB
                                                                                                produced finally on October 26, 2020, defendants’ counsel responded with a confusing 12
V.
                                                                                                page preamble of general objections and then objected to virtually every interrogatory and

                                                                                                request for production. Plaintiff will need to decipher these objections in order to then seek
UNIVERSITY OF CONNECTICUT,
ET AL.                                                                                          compliance. The objections are set forth in a Forty-two (42) page document for each
      DEFENDANTS                                      : NOVEMBER 23, 2020
                                                                                                individual defendant. It will take hours to simply understand these objections.


                        OBJECTION TO DEFENDANTS’
                    MOTION FOR DISCOVERY CONFERENCE                                                    Defendants’ counsel filed the motion in order to get around the requirements set
       On November 23, 2020 defendants filed another 11 page “Motion for Discovery              forth in LR 37; ginning up a dispute that does not exist.
Conference” in which counsel falsely stated, inter alia, that “Plaintiff’s failure to respond          The renewed statement that plaintiff did not provide a privilege log is also false. It
in accordance with the Federal Rules…” to individual defendants’ Production Requests            is not required, but was requested on July 9, 2020 (plaintiff was away at the time).
dated April 22, 2020 [ ] and April 27, 2020 (Defendants Herbst, Kennedy, Elliot and Rietz)      Following the request plaintiff served the requested privilege log to defendants’ counsel on
after plaintiff’s objections dated June 19, 2020.”                                              Thursday July 23, 2020. The defendant demands the log in some fashion they believe is
       It should be noted that this motion mirrors, almost verbatim the previous                required.
unnecessary motion filed July 23, 2020.                                                                Strangely, in spite of the numerous voluminous documents, defendants’ counsel
       The motion, again, infers that plaintiff made no response to defendants’ discovery,      emailed today stating inexplicably:
which is absolutely not true. Plaintiff has informed defendants counsel that he was tied up     “You picked the date and time after I asked three times to confer to resolve the pending
                                                                                                issues that have not been addressed since July 23rd. We need to confer or I will have to
with a deadline for depositions on Burns v. Rovella, 3:19cv00553 (JCH) and needed time          request a discovery conference. The failure to confer is delaying discovery. Surely you have
                                                                                                15 minutes.
to review the 9 page memorandum sent only recently on November 17, 2020 that is so

convulted and vague and redundant, including a claim of “General failure to comply with         The three requests were all in the last days when it was made clear plaintiff’s counsel was

Rules 33 and 34” that plaintiff’s counsel asked defendants’ counsel to get to the point so      completing depositions as set forth above and a bench trial with Judge Arterton.

as not to unduly burden counsel and drive up the costs of this litigation.




       Therefore, plaintiff objects to the motion for a status conference, only in as much

as it was granted based upon the manipulative statements of defendants’ counsel. The

plaintiff seeks to comply with LR 37 and avoid an unnecessary waste of the Court’s time.

A simple amount of return courtesy given the nature of solo practice was not considered

by defendants’ counsel, which seems to be a recurring hypocritical pattern which borders

on harassment.




                                      Respectfully Submitted,

                                      PLAINTIFF



                                      BY:     /s/ James S. Brewer
                                              James S. Brewer
                                              67 Russ Street
                                              Hartford, CT 06106
                                              860-217-0652
                                              Bar No. ct 07019
                                              jbreweratty@gmail.com




                                        CERTIFICATION

         I hereby certify that on the above date, a copy of the foregoing was filed
 electronically [and served by mail on anyone unable to accept electronic filing]. Notice
 of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
 filing system [or by mail to anyone unable to accept electronic filing].

                                                /s/ James S. Brewer
                                              JAMES S. BREWER
